Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered June 27, 1985, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence. By order of this court dated December 7, 1987, the matter was remitted to the Supreme Court, Kings County, for a de novo suppression hearing and the appeal was held in abeyance in the interim. The Supreme Court complied with this order and, following a hearing held on March 15, 1988 (Kramer, J.), that branch of the defendant’s omnibus motion which was to suppress physical evidence was again denied.
*213Ordered that the appeal is dismissed.
A de novo suppression hearing was conducted in the defendant’s absence after efforts to locate him proved unsuccessful. The defendant had been sentenced to a determinate term of one year in prison on June 27, 1985, and had fully completed serving his sentence at the time the hearing was conducted on March 15, 1988. The defendant was under no obligation to remain in contact with law enforcement officials.
We find that the defendant has demonstrated a lack of interest in pursuing this appeal. Accordingly, the appeal is dismissed (see, People v Jinks, 140 AD2d 371; People v Southerland, 136 AD2d 662). Rubin, J. P., Kooper, Sullivan and Harwood, JJ., concur.